Citation Nr: 1641210	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the left foot.

3.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.  

4.  Entitlement to an initial evaluation in excess of 20 percent for tarsal tunnel syndrome of the right ankle.

5.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right foot.

6.  Entitlement to an initial compensable evaluation for surgical scars of the right leg.

7.  Entitlement to an effective date earlier than July 1, 2013 for the grant of service connection for atrophy of the right gastroc soleus.

8.  Entitlement to an effective date earlier than July 1, 2013 for the grant of service connection for surgical scars of the right leg.  

9.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

In a September 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus.  In a September 2012 rating decision, the RO granted service connection for hemorrhoids and assigned a 10 percent evaluation.  In a January 2013 rating decision, the RO granted service connection for tarsal tunnel syndrome of the right ankle and assigned a 20 percent evaluation, and service connection for degenerative arthritis of the right foot and assigned a 10 percent evaluation; and denied service connection for degenerative arthritis of the left foot and hypertension.  In an April 2015 rating decision, the RO granted service connection for atrophy of the right gastroc soleus and surgical scars of the right leg, assigning an effective date of July 1, 2013.  

During the pendency of the appeal the Veteran raised the issue of unemployability, and, therefore, the issue of entitlement to a TDIU arose out of the issues of entitlement to the increased rating issues noted above.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In fact, in a May 2014 rating decision, it was noted that the issue of entitlement to a TDIU would become part of the Veteran's pending appeal.  

The issues of entitlement to service connection for left foot arthritis, entitlement to service connection for hypertension, entitlement to a higher initial evaluation for right foot arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are internal and mild; they are not large or thrombotic, or irreducible with excessive redundant tissue evidencing frequent recurrences. 

2.  Tarsal tunnel syndrome of the right ankle is manifested by marked deformity and marked limitation of motion; there is no evidence of ankylosis of the right ankle.

3.  Surgical scars of the right leg are not painful or unstable, and are not productive of functional impairment.  

4.  The Veteran's claim of entitlement to compensation for a right leg disability was received on July 1, 2013; there are no communications prior to this date which may be considered a formal or informal claim of entitlement to service connection for this any disability of the right leg.  Based upon that claim, service connection was granted for atrophy of the right gastroc soleus and surgical scars of the right leg.

5.  In a November 1977 decision, the Board denied service connection for pes planus.

6.  The evidence received since the November 1977 decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pes planus, and does not raise a reasonable possibility of so substantiating the claim


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for an evaluation in excess of 20 percent for tarsal tunnel syndrome of the right ankle have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.71a, Diagnostic Code 5273 (2015).

3.  The criteria for a compensable evaluation for surgical scars of the right leg have not been met or approximated.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

4.  The criteria for an effective date prior to July 1, 2013 for the grant of service connection for atrophy of the right gastroc soleus and surgical scars of the right leg have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).

5.  The November 1977 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A June 2010 letter discussed the evidence necessary to support a claim of entitlement to service connection.  A January 2011 letter discussed the evidence necessary to support a claim for service connection and listed the evidence of record.  The Veteran was advised of the allocation of duties between himself and VA.  The manner in which VA determines disability ratings and effective dates was also discussed.  A February 2012 letter provided essentially the same information.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      Hemorrhoids

A July 1976 VA hospitalization report indicates that the Veteran underwent hemorrhoidectomy.  

On VA examination in July 2011, the Veteran's history was reviewed.  He reported anal itching, diarrhea, pain, a feeling of bowel fullness, swelling, and perianal discharge.  He indicated that he had daily itching and a stinging feeling in his rectum.  He noted that his hemorrhoids bled after using the restroom, and that he had to push them back after a bowel movement.  He described leakage of stool occurring more than two thirds of the day in extensive amounts requiring a pad change three times per day.  His surgical history was reviewed.  Physical examination revealed hemorrhoidal skin tags circumferentially at three locations.  There was no reduction of lumen, loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, rectal bleeding, anal infectious proctitis, spinal cord injury, or protrusions.  Anal reflexes were intact and anal walls were normal.  Internal hemorrhoids were present, and were noted to be reducible.  The size of the hemorrhoids was less than 0.5 cm.  There was no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence, with excessive redundant tissue at the sites of the identified hemorrhoidal tags.  The examiner indicated that hemorrhoids were not productive of anemia, and that there were no findings of malnutrition.

External or internal hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

Upon careful review of the record, the Board has determined that a compensable evaluation is not warranted for hemorrhoids.  For the assignment of a compensable rating, there must be evidence large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  In this case, while the 2011 examiner identified evidence of recurrence with excessive redundant tissue, the examination report indicates that the redundant tissue noted amounted to hemorrhoidal tags.  The report otherwise indicates that hemorrhoids were internal, small, and were not productive of bleeding.  Moreover, there is no history or evidence of thrombosis. 

 The Veteran is competent to state that his disability has worsened. However, the medical evidence in this case demonstrates that the Veteran's hemorrhoids are not of sufficient severity to warrant assignment of a compensable evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of a compensable evaluation for hemorrhoids, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Right Foot and Leg

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A June 2003 record from a private podiatrist indicates tarsal tunnel syndrome and peroneal neuritis on the right.  In August 2003, the podiatrist indicated diagnoses of degenerative joint disease of the right subtalar joint, equinus deformity of the right foot and ankle, osteoarthritis of the right ankle and subtalar joints, tarsal tunnel syndrome of the right foot and ankle, and posterior tibial tendon dysfunction of the right foot and ankle.  

Records from St. Vincent's Hospital indicate that the Veteran underwent examination under anesthesia in December 2007, with calcaneal osteotomy to increase pitch angle, and distal movement of the Achilles attachment including decreasing hindfoot valgus.  

Records from Emory Healthcare indicate that the Veteran underwent surgery in October 2008, to include corrective osteotomy, subtalar distraction fusion, right calcaneal hardware removal, right proximal tibia bone graft harvest, and opening lengthening of the Achilles tendon with Z-plasty.  

The report of an October 2011 CT scan of the right foot indicates that the talocalcaneal fusion was solid throughout.  The scan also revealed findings suggestive of anteromedial impingement and post-surgical changes involving the plantar aspect of the calcaneus anteriorly.  

On VA scars examination in November 2012, four post-operative scars were identified.  The first was on the lateral side of the right foot below the lateral malleolus and was 10 cm long.  The second was lateral to the medial malleolus and was 7.5 cm long.  The third was on the posterior aspect of the ankle and lower leg, and was 4.5 cm long.  The fourth was on the posterior lateral side of the heel, and was 10.5 cm long.  The examiner noted that the scars were not painful or unstable.  He indicated that they were not productive of functional limitation.  

On VA ankle examination in November 2012, tarsal tunnel syndrome of the right ankle and foot was diagnosed.  The Veteran's history was reviewed.  He described flare-ups during which his right ankle swelled and caused an inability to walk.  He reported that he sometimes fell due to lack of balance.  Range of motion testing revealed plantar flexion to 20 degrees, with pain at 15 degrees; and dorsiflexion to 15 degrees, with pain at 10 degrees.  Following repetitive use testing, plantar flexion was to 15 degrees and dorsiflexion to 15 degrees.  Muscle strength testing was 4/5.  There was no laxity compared to the left side.  There was no ankylosis.  

On VA foot examination in November 2012, the diagnosis was calcaneal spur and degenerative arthritis on the right.  The Veteran's history was reviewed.  He reported that the condition had progressively worsened.  The examiner noted that there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or the tarsal or metatarsal bones, or other foot injury.  The examiner described bilateral weak foot, noting that the underlying condition was several surgical scars to correct the foot condition.  

A June 2013 record from The Institute for Foot and Ankle Reconstruction at Mercy includes a review of the Veteran's history.  Examination of the right lower extremity revealed clean, dry, intact skin.  There were multiple scars from surgical incisions that were well healed.  Active ankle and hindfoot range of motion were significantly limited.  The hindfoot was stiff and locked.  Transverse tarsal range of motion was full.  On weight bearing, the Veteran had neutral alignment bilaterally of the hindfeet.  He was unable to double heel rise and had no significant active gastrocnemius function.  There was significant atrophy noted about the gastroc soleus complex.  X-rays revealed significant flatfoot deformity with negative calcaneal pitch bilaterally.  Degenerative changes were noted at the talonavicular and calcaneocuboid joints, but no significant degenerative changes noted in the right ankle.  

On VA foot examination in December 2013, the diagnoses were posterior calcaneal spurs bilaterally, posterior calcaneal spur status post open reduction and internal fixation on the right, and mild degenerative joint disease of the right foot.  The examiner noted that there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or the tarsal or metatarsal bones, or other foot injury.  

A December 2013 record from R.M.V., MD indicates that the Veteran's right ankle was swollen.  Dorsiflexion and plantar flexion were to 10 degrees, and there was no inversion or eversion.  

On VA scars examination in March 2015, the examiner indicated surgical scars of the right leg.  He noted that the first scar was on the medial foot/ankle and measured 7.2 cm.  The second scar was on the anterior dorsal right foot/ankle and measured 2.7 cm.  The Third scar was on the right lateral foot and measured 7.5 cm.  The fourth scar was on the right Achilles and measured 10 cm.  None of the scars was painful or unstable.  There was no limitation of function.  

		Tarsal Tunnel Syndrome

The Veteran's tarsal tunnel syndrome is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5273, for malunion of the os calcis or astragalus.  Moderate deformity warrants a 10 percent evaluation, and marked deformity warrants the maximum 20 percent evaluation.  

Diagnostic Code 5271 applies to limitation of motion of the ankle.  It provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for symptomatology reflective of disabilities with marked limitation of motion.  The maximum disability rating under this Diagnostic Code is 20 percent. 

Ankylosis of the ankle in plantar flexion of less than 30 degrees warrants a 20 percent evaluation.  In plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees, ankylosis of the ankle warrants a 30 percent evaluation.  In plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, ankylosis of the ankle warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Having reviewed the evidence pertaining to this claim, the Board concludes that an evaluation in excess of 20 percent is not warranted for right ankle tarsal tunnel syndrome.  The current 20 percent evaluation contemplates marked deformity, or alternately, marked limitation of motion.  A higher evaluation is not available under the criteria for malunion of the os calcis or astragalus, or for limited range of motion.  Moreover, there is no evidence of ankylosis that would allow a higher evaluation under the criteria for rating that disability.  Thus, the current 20 percent evaluation is appropriate in this case.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the current 20 percent evaluation is appropriate.  The preponderance of the evidence, however, is against the assignment of an evaluation in excess of 20 percent.  

		Surgical Scars of the Right Leg

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim after that date, the revised criteria apply.

The Veteran's right leg scars are evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, for other scars including linear scars.  This criteria directs that disabling effects of such scars be evaluated under an appropriate diagnostic code.  

Diagnostic Code 7801 applies to scars that are deep and nonlinear, and Diagnostic Code 7802 applies to scars that are superficial and nonlinear.  As the Veteran's surgical scars are shown to be linear, these diagnostic codes are not applicable.  Diagnostic Code 7804 is applied where scars are unstable or painful, and is also inapplicable in the present case, as the medical evidence does not reflect that the scars are either painful or unstable.  

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the Veteran's surgical scars.  A compensable evaluation requires evidence demonstrating that the scars are productive of functional impairment, or that they are painful or unstable.  Such is not shown by the evidence.  Rather, two VA examination reports indicate that none of the surgical scars on the Veteran's right leg are painful, unstable, or productive of functional impairment.  Thus, the Board finds that a compensable evaluation is not for application.  

The Board has considered the Veteran's contentions with respect to his surgical scars of the right leg.  Nevertheless, neither the lay nor medical evidence symptoms warranting a compensable evaluation.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the current noncompensable evaluation is appropriate.  

Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected hemorrhoids, tarsal tunnel syndrome, or scars are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of a 30 percent evaluation for atrophy of the right gastroc soleus, and a 10 percent evaluation for arthritis of the right foot.  The record reflects that the Veteran has at no point during the current appeal specified that his service-connected hemorrhoids, tarsal tunnel syndrome, or scars result in further impairment when viewed in combination with his other service-connected disabilities.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

Effective Dates

The Veteran asserts that an earlier effective date is warranted for the grant of service connection for right gastroc soleus atrophy and right leg surgical scars.  In his May 2015 notice of disagreement, he argued that the effective date should have been the date that he filed his claim of entitlement to service connection for right foot and ankle disability in November 2010.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b) (1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the Veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

Having carefully considered the record, the Board has concluded that an effective date earlier than July 1, 2013 is not warranted for the grant of service connection for right leg gastroc soleus atrophy and surgical scars of the right leg.  The Board also acknowledges that the Veteran's notice of disagreement appears to suggest that VA should have inferred a claim regarding his right leg complaints during the adjudication of his earlier claim pertaining to his right foot.  In this regard, review of the record reveals that there are no prior documents that can be construed as a claim, informal claim or an intent to file a claim of entitlement to service connection for disability of the right leg until receipt of the Veteran's claim on July 1, 2013.  By analogy, seeking treatment for a foot disability without further complaints or assertions on the part of a patient would not automatically result in obtaining treatment for a leg disability.  By the same token, seeking service connection for a foot disability without further assertions does not equate to a claim for service connection for a disability of a leg. 

Unfortunately, the pertinent and undisputed facts in this case are that the Veteran submitted his claim of entitlement to service connection for disability of the right leg on July 1, 2013, and that service connection was subsequently granted based on this initial claim.  Under the law, the earliest effective date and the appropriate effective date in this case is July 1, 2013, the date of receipt of the Veteran's claim for service connection. 

Petition to Reopen Claim for Pes Planus

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In November 1977, the Board denied service connection for bilateral pes planus.  It found that the disability preexisted service and that there was no increase in the basic level of pathology during service.  

The evidence of record at the time of the 1977 Board decision included the Veteran's service treatment records, which indicate that on entrance examination in July 1973, moderate pes planus was noted.  In December 1973, the Veteran was seen by an orthopedic clinic for complaints of weakness in the right ankle.  Examination revealed pes planus and pronounced bony protrusion from the anterior talus, with a popping and grinding sensation on movement.  The diagnoses included pes planus.  

On evaluation by a medical board in June 1974, the clinical history included the Veteran's report of painful flat feet since his early teenage years, aggravated by activity.  The Veteran also reported that he had occasionally used arch supports prior to enlistment with only mild relief of symptoms, and that he was limited from sports activity due to foot pain.  Examination revealed a total loss of longitudinal arch on weight bearing and essentially no longitudinal arch on nonweight bearing.  The transverse arch was maintained, but there was a marked anterosuperior talar breaking bilaterally without significant associated changes in the navicula.  The Veteran complained of diffuse pain and aching which could not be localized.  Neurological examination was normal.  X-rays revealed large anterosuperior talar lipping and were otherwise normal.  The diagnosis was bilateral pes planus and talar navicula arthritis.  The board recommended discharge from service and determined that the disabilities existed prior to enlistment and were not aggravated by service.  In rebuttal, the Veteran maintained that he had dropped a laundry cart on his foot during boot camp, but did not seek treatment at that time.  He argued that his feet began to bother him within the next couple of months until they became so severe that he sought treatment.  

An additional medical evaluation board was conducted in October 1974.  The diagnoses included bilateral pes planus existing prior to service and not aggravated thereby.  

In February 1975, the Veteran was seen in the dispensary for foot complaints.  Flat feet were noted.  

The record also contained the report of an October 1975 VA examination.  Bilateral congenital hypermobile flat feet were noted, without valgus deformity.  The longitudinal and transverse arches were flattened symmetrically.  The examiner noted that functional deficit was confined to complaints of aching of both feet after walking or standing.   

The evidence added to the record since the November 1977 Board decision includes both VA and non-VA medical records.  Private podiatry notes indicate treatment for various foot and ankle complaints.  VA records include X-rays revealing pes planus.  

Also added to the record was the report of a December 2013 VA examination.  The diagnosis was congenital pes planus, not service related.  

In June 2014, the Veteran argued that his condition was aggravated by service.  

As discussed, service connection for pes planus was denied in 1977 because the disability preexisted service and that there was no increase in the basic level of pathology during service.  Since the November 1977 Board decision, evidence added to the record does not include any showing that the Veteran's preexisting bilateral pes planus increased in severity during service.  Moreover, the Veteran's statements maintaining that his pes planus was aggravated during service are cumulative, as such arguments were considered by the Board in its adjudication of the issue in 1977.  The evidence added to the record does not demonstrate aggravation during service of the Veteran's preexisting pes planus.  Thus, the evidence added to the record since the November 1977 Board decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the November 1977 Board decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for pes planus may not be reopened.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids is denied.

Entitlement to an initial evaluation in excess of 20 percent for tarsal tunnel syndrome of the right ankle is denied.

Entitlement to an initial compensable evaluation for surgical scars of the right leg is denied.

Entitlement to an effective date earlier than July 1, 2013 for the grant of service connection for atrophy the right gastroc soleus is denied.

Entitlement to an effective date earlier than July 1, 2013 for the grant of service connection for surgical scars of the right leg is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for pes planus is denied.

CONTINUED ON NEXT PAGE

REMAND

Service Connection for Left Foot

The Veteran seeks service connection for arthritis of the left foot.  Service treatment records reveal that on examination in June 1974, the Veteran's history of painful aching feet was noted.  General physical examination was entirely within normal limits with the exception of a total loss of the longitudinal arch regardless of weight bearing or nonweight bearing.  Foot motion was normal.  Subtalar motion was also normal.  There was no evidence of spasticity.  The Veteran's complaints of diffuse 
pain could not be localized.  Neurological examination was normal.  On Physical Evaluation Board proceedings in July 1974, the diagnoses were bilateral pes planus and talar navicular arthritis bilaterally.  The Board determined that the disability existed prior to service and was not aggravated by service.  

On VA special orthopedic examination in October 1975, the diagnoses included degenerative osteoarthritis of the small joints of the bilateral feet with no clinical findings on examination.  Subsequent examinations have also resulted in findings referable to the Veteran's left foot; however, no examiner has provided an opinion regarding whether any left foot disability is related to service.  An examination is warranted.  

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  This benefit has been denied on a direct basis.  In his July 2014 VA Form 9, the Veteran asserted that this disability should be considered as secondary to his service-connected foot and ankle disability, to include medications prescribed for these disabilities.  This theory of entitlement has not been considered.  He should be afforded an examination to determine whether his hypertension was either caused or aggravated by his service-connected right foot and ankle disability.



Higher Evaluation for Arthritis of the Right Foot

The Veteran's right foot arthritis is evaluated under the criteria for other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.   The Board notes that, while various examinations have been conducted, none has addressed the severity of the Veteran's right foot arthritis or its functional impact.  An examination should be conducted.  

TDIU

The development of evidence with respect to the claims being remanded might also provide evidence in support of the Veteran's claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present left foot disability, and the current severity of the service-connected right foot arthritis.

Left Foot
All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any left foot disability is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Right Foot
The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the Veteran's right foot.  The examiner should characterize the Veteran's right foot arthritis as moderate, moderately severe, or severe.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that hypertension is related to any disease or injury in service, or to any service-connected disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


